UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2277


DAVID HENRY ROGERS,

                Plaintiff – Appellant,

           v.

R.   S.  BURKE,  JR.   as  Agent  for  the  U.S.  Veterans
Administration, personally and individually; U.S. VETERANS
ADMINISTRATION,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (5:09-cv-00068-FL)


Submitted:   May 20, 2010                     Decided:   May 24, 2010


Before   WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Henry Rogers, Appellant Pro Se. Edward D. Gray, Assistant
United States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David Henry Rogers appeals the district court’s order

dismissing    his    claims     of   “malfeasance”      and     intentional

infliction    of    emotional     distress    against     the    Veterans’

Administration and one of its officials.          We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.         Rogers v. Burke, No.

5:09-cv-00068-FL (E.D.N.C. Nov. 3, 2009).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                     2